Title: From George Washington to Major General William Heath, 12 January 1777
From: Washington, George
To: Heath, William



Dear Sir
Head Quarters Morris Town 12th Jany 1777.

I have yours of the 9th inclosing the proceedings of the Court Martial who set upon Strang. In my opinion the Sentence should be confirmed & executed.
It gives me great pleasure to find that your Troops are in so great fordwardness, to move down on both sides of the River. I think the diversion which you will create, will be attended with the most happy Consequences to us and distress to the Enemy.
Forage for the Winter will be one of their greatest Wants, and I highly approve of your Intentions of collecting all you can, not only to put it out of their reach, but as it will be most servicable to us.
You were certainly right in retaining the Artillery Men upon the Bounty of 10 dollars. By the time the six Weeks expire, I hope we shall have a sufficient Number of new Recruits.
As I have never intermeddled in the Affair of Lady Johnsons Confinement, I think the propriety of her Enlargement had better be still submitted to the Convention of New York.
Make my Compliments to Genl Lincoln and inform him that I had

the pleasure of his Letter of the 9th and that I am pleased with his continuing with you on the East side of the River.
The Flints left at Durham should be forwarded on. You will retain as many at peekskill as are wanted for your Division, and order the remainder on to my Army. I am Dear Sir Your most obt Servt

Go: Washington

